DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tanji (US 2010/0214585) in view of Khafizova (US 8559036).

Regarding claim 9, Tanji teaches a printing-function-equipped storage apparatus comprising (digital multifunctional peripheral 100; ¶¶ 0027-0055, Figs. 1 and 2): 
a printer (printer 140; ¶ 0029, Fig. 1 and ¶¶ 0043-0045, Fig. 2); 
a plurality of storages for storing a printed material printed in accordance with a reservation (paper discharge units 158; ¶¶ 0033-0034, Fig. 1 and ¶¶ 0049-0055, Fig. 2); 
a transport mechanism that transports a printed material to a corresponding storage (paper discharge unit 150; ¶¶ 0033-0036, Fig. 1 and ¶¶ 0049-0050, Fig. 2); 
a locking mechanism that controls opening and closing of a door of a storage in accordance with a reservation (locking control unit 153; ¶ 0034-0035, Fig. 1 and ¶ 0052, Fig. 2); and 
a processor that is configured to (controller 130; ¶ 0029, Fig. 1 and ¶¶ 0056-0067, Fig. 3):
and control the transport mechanism to transport a printed material for the print job printed by the printer to a storage that is capable of storing the printed material (paper discharge processing; ¶¶ 0032-0036, Fig. 1 0049-0052, Fig. 2, and ¶ 0067), 
but does not explicitly teach set a start date and time for a print job associated with the reservation, based on a scheduled pickup date and time for the print job, so that the print job is completed in advance of the scheduled pickup date and time.
However, Khafizova teaches set a start date and time for a print job associated with the reservation, based on a scheduled pickup date and time for the print job, so that the print job is completed in advance of the scheduled pickup date and time (time frame print parameter 272 for expected pickup time; col 6 lines 55-63, Fig. 4, col 3 line 60 to col 4 line 4, Fig. 2 118, and col 4 lines 34-46, Fig. 2 126).
Tanji and Khafizova are in the same field of endeavor of a printing apparatus. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the printing apparatus of Tanji to include scheduling as a print setting as taught by Khafizova. The combination improves the operability of the printing system by allowing a user greater management of incoming print jobs according to their preferences.  

Regarding claim 10, Tanji in view of Khafizova teach the printing-function-equipped storage apparatus according to claim 9, further comprising an operation panel (operation unit 170; ¶ 0031, Fig. 1, Tanji), wherein the processor is configured to unlock a corresponding storage upon receipt of an unlocking instruction (lockable discharge tray 158 to open door after authentication by ID authentication unit 160; ¶ 0052 and ¶ 0079, Fig. 6 S601, Tanji) from a mobile terminal even while the operation panel is being operated (mobile phone; ¶ 0030, Tanji).

Regarding claim 11, Tanji in view of Khafizova teach the printing-function-equipped storage apparatus according to claim 9, wherein the processor is configured to send an instruction to unlock a target door in a case where communication is established with a mobile terminal (mobile phone; ¶ 0030, Tanji) and an unlocking instruction to unlock the target door is received from the mobile terminal (lockable discharge tray 158 to open door after authentication by ID authentication unit 160; ¶ 0052 and ¶ 0079, Fig. 6 S601, Tanji).

Regarding claim 12, Tanji in view of Khafizova teach the printing-function-equipped storage apparatus according to claim 10, wherein the processor is configured to send an instruction to unlock a target door in a case where communication is established with a mobile terminal and an unlocking instruction to unlock the target door is received from the mobile terminal (lockable discharge tray 158 to open door after authentication by ID authentication unit 160; ¶ 0052 and ¶ 0079, Fig. 6 S601, Tanji). 

Regarding claim 17, Tanji teaches a network print system comprising (image processing system; ¶¶ 0026-0028, Fig. 1): 
a printer (printer 140; ¶ 0029, Fig. 1 and ¶¶ 0043-0045, Fig. 2), the printer comprising: 
a plurality of storages for storing a printed material printed in accordance with a reservation (paper discharge units 158; ¶¶ 0033-0034, Fig. 1 and ¶¶ 0049-0055, Fig. 2); 
a transport mechanism that transports a printed material to a corresponding storage (paper discharge unit 150; ¶¶ 0033-0036, Fig. 1 and ¶¶ 0049-0050, Fig. 2); 
a locking mechanism that controls opening and closing of a door of a storage in accordance with a reservation (locking control unit 153; ¶ 0034-0035, Fig. 1 and ¶ 0052, Fig. 2); and 
a processor that is configured to (controller 130; ¶ 0029, Fig. 1 and ¶¶ 0056-0067, Fig. 3): 
control the transport mechanism to transport a printed material for the print job printed by the printer to a storage that is capable of storing the printed material (paper discharge processing; ¶¶ 0032-0036, Fig. 1 0049-0052, Fig. 2, and ¶ 0067), 
but does not explicitly teach set a start date and time for a print job associated with the reservation, based on a scheduled pickup date and time for the print job, so that the print job is completed in advance of the scheduled pickup date and time, and 
a server apparatus that communicates with the printer over a network and sends the scheduled pickup date and time for the print job to the printer.
However, Khafizova teaches set a start date and time for a print job associated with the reservation, based on a scheduled pickup date and time for the print job, so that the print job is completed in advance of the scheduled pickup date and time (time frame print parameter 272 for expected pickup time; col 6 lines 55-63, Fig. 4, col 3 line 60 to col 4 line 4, Fig. 2 118, and col 4 lines 34-46, Fig. 2 126), and 
a server apparatus that communicates with the printer over a network (printer server 110; col 3 line 29 to col 5 line 61, Figs. 1 and 2) and sends the scheduled pickup date and time for the print job to the printer (send print job for execution; col 4 lines 34-46, Fig. 2 126).
The motivation applied in claim 9 is incorporated herein.

Claim 19 recites similar limitation as claim 9. Thus, arguments similar to that presented above for claim 9 are equally applicable to claim 19.

Regarding claim 21, Tanji in view of Khafizova teach the printing-function-equipped storage apparatus according to Claim 9, but Tanji does not explicitly teach wherein the processor is further configured to revise the start date and time for the print job when a new reservation and a new print job are received by the processor.
However, Khafizova teaches wherein the processor is further configured to revise the start date and time for the print job when a new reservation and a new print job are received by the processor (prioritize a print job relative to other jobs; col 10 lines 46-62, Fig. 6).
The motivation applied in claim 9 is incorporated herein.

Claims 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanji in view of Khafizova as applied to claim 9 above, and further in view of Jin et al. (US 2019/0031441; hereinafter Jin).

Regarding claim 13, Tanji in view of Khafizova teach the printing-function-equipped storage apparatus according to claim 9, but does not explicitly teach further comprising a moving mechanism that moves the storages in a space on an inner side of doors in a case where a structure in which the storages and the doors are separate is employed.
However, Jin teaches further comprising a moving mechanism that moves the storages in a space on an inner side of doors in a case where a structure in which the storages and the doors are separate is employed (automated kiosk 10; ¶ 0039, Figs. 1 and 2,  ¶ 0044, Fig. 4, and ¶¶ 0062-0069, Fig. 23).
Tanji and Jin are in the same field of endeavor of a printing-function-equipped storage apparatus that has multiple storage trays. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Tanji to include a moving mechanism as taught by Jin. The combination improves the operability of the storage apparatus by providing a reliable and secure method of storing and dispensing items (¶¶ 0003-0006, Jin).

Regarding claim 14, Tanji in view of Khafizova and Jin teach the printing-function-equipped storage apparatus according to claim 13, but Tanji does not explicitly teach wherein the processor is configured to move a storage used for storage of a printed material to a specific position used for pickup of a printed material by controlling the moving mechanism.
However, Jin teaches wherein the processor is configured to move a storage used for storage of a printed material to a specific position used for pickup of a printed material by controlling the moving mechanism (automated kiosk 10; ¶ 0039, Figs. 1 and 2, ¶ 0044, Fig. 4, and ¶¶ 0062-0069, Fig. 23).
The motivation applied in claim 13 is incorporated herein.

Regarding claim 16, Tanji in view of Khafizova teach the printing-function-equipped storage apparatus according to claim 9, but does not explicitly teach further comprising fire extinguisher equipment.
However, Jin teaches further comprising fire extinguisher equipment (environmental conditioning system; ¶ 0043 and ¶ 0057).
Tanji and Jin are in the same field of endeavor of a storage apparatus that has multiple storage trays. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the storage apparatus of Tanji to include equipment for fire extinction as taught by Jin. The combination improves the operability of the storage apparatus by maintaining a stable environment for temperature sensitive items. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tanji in view of Khafizova and Jin as applied to claims 9 and 13 above, and further in view of Ho (US 2013/0068638).

Regarding claim 15, Tanji in view of Khafizova and Jin teach the printing-function-equipped storage apparatus according to claim 13, but Tanji does not explicitly teach wherein the processor is configured to move a position of a storage in which a printed material is being stored in accordance with a relationship between a scheduled pickup time at which the stored printed material is scheduled to be picked up and a current time.
However, Ho teaches wherein the processor is configured to move a position of a storage in which a printed material is being stored in accordance with a relationship between a scheduled pickup time at which the stored printed material is scheduled to be picked up and a current time (user can reserve pick up date; ¶ 0015 and ¶¶ 0061-0063, Fig. 9B).
Tanji and Ho are in the same field of endeavor of a storage apparatus that has multiple storage units. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the storage apparatus of Tanji to move the storage unit according to a schedule as taught by Ho. The combination improves the operability of the storage apparatus by improving accessibility (¶¶ 0015-0016, Ho). 

Claims 1, 5-8, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Miyamoto in view of Tanji and Khafizova.

Regarding claim 1, Miyamoto teaches an information processing method executed by a server apparatus that communicates with one or more storage apparatuses over a network, the one or more storage apparatuses having a printer (management server 101 and image forming apparatuses 105; ¶¶ 0046-0049, Fig. 1), the information processing method comprising: 
sending, to a terminal (mobile terminal 104; ¶ 0048, Fig. 1), information on the one or more storage apparatuses that are capable of printing and storing a printed material designated by the terminal as one or more candidates for a place to which the designated printed material is to be output (list of image forming apparatuses capable of printing according to print setting information including paper type based on search query by management server 101; ¶ 0073, Fig. 4A S402, ¶¶ 0166-0169, Figs. 7A S703-S706 and 8BB); 
receiving, from the terminal, a selection of the one or more storage apparatuses for the designated printed material (receive selection of image forming apparatus; ¶ 0170, Fig. 7A S709); and
transmitting a data file to the one or more storage apparatuses selected from among the one or more candidates, the data file comprising information on the designated printed material (transmit job; ¶¶ 0073-0074 and 0079-0080, Fig. 4A S409).
but does not explicitly teach a plurality of storages for storing a printed material printed in accordance with a reservation, and a transport mechanism that transports a printed material to a corresponding storage,
and a scheduled pickup date and time,
and the scheduled pickup date and time.
However, Tanji teaches a plurality of storages for storing a printed material printed in accordance with a reservation (paper discharge units 158; ¶¶ 0033-0034, Fig. 1 and ¶¶ 0049-0055, Fig. 2), and a transport mechanism that transports a printed material to a corresponding storage (paper discharge unit 150; ¶¶ 0033-0036, Fig. 1 and ¶¶ 0049-0050, Fig. 2).
Miyamoto and Tanji are in the same field of endeavor of a printing-function-equipped storage apparatus. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the printing-function-equipped storage apparatus of Miyamoto to a plurality of storages and a transport mechanism as taught by Tanji. The combination improves the operability of the storage apparatus by providing a reliable and secure method of storing and retrieving discharged papers.
Furthermore, Khafizova teaches and a scheduled pickup date and time (time frame selection portion 272; col 6 lines 55-63, Fig. 4, col 3 line 60 to col 4 line 4, Fig. 2 118, and col 13 lines 38-44, Fig. 8 301),
and the scheduled pickup date and time (send print job for execution; col 4 lines 34-46, Fig. 2 126).
Miyamoto and Khafizova are in the same field of endeavor of a printing system. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the printing system of Miyamoto to include scheduling as a print setting as taught by Khafizova. The combination improves the operability of the printing system by allowing a user greater management of incoming print jobs according to their preferences.  

Regarding claim 5, Miyamoto in view of Tanji and Khafizova teach the information processing method according to claim 1, wherein the server apparatus decides the one or more candidates for the place that is capable of storing the designated printed material in accordance with at least one of a size of the designated printed material, the number of sheets of the designated printed material, and a kind of the designated printed material (paper type, sheet size, existence or absence of sheets; ¶ 0073, Miyamoto).

Regarding claim 6, Miyamoto in view of Tanji and Khafizova teach the information processing method according to claim 5, wherein even in a case where there is no storage that satisfies a capacity alone, the server apparatus offers the terminal, as the one or more candidates, a storage apparatus that has a plurality of storages that satisfy the capacity in combination among the one or more storage apparatuses (¶ 0169, Fig. 8BB, Miyamoto).  
Regarding claim 7, Miyamoto in view of Tanji and Khafizova teach the information processing method according to claim 5, wherein in a case where there is no storage that satisfies a capacity alone, the server apparatus offers the terminal, as the one or more candidates, a combination of a plurality of storage apparatuses installed at places that are apart by a distance that satisfies a predetermined condition among the one or more storage apparatuses (¶ 0169, Fig. 8BA, Miyamoto).  

Regarding claim 8, Miyamoto in view of Tanji and Khafizova teach the information processing method according to claim 1, wherein the server apparatus decides the one or more candidates from among one or more storage apparatuses which a user operating the terminal is authorized to use among the one or more storage apparatuses (list of image forming apparatuses capable of printing according to print setting information including paper type; ¶ 0073, Fig. 4A S402, ¶ 0166, Fig. 7A S703, ¶ 0169 Figs. 7A S706 and 8BB).

Claim 18 recites similar limitations as claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claim 18.

Regarding claim 20, Miyamoto in view of Tanji and Khafizova teach information processing method according to claim 1, but Miyamoto does not explicitly teach further comprising storing a plurality of scheduled pickup dates and times for multiple print jobs associated with the one or more storage apparatuses that are capable of printing and storing the printed material.
However, Khafizova teaches further comprising storing a plurality of scheduled pickup dates and times for multiple print jobs associated with the one or more storage apparatuses that are capable of printing and storing the printed material (print jobs with print parameters and print job priority determined by periodization engine 275; col 7 lines 46-58, Figs. 5 and 6).
The motivation applied in claim 1 is incorporated herein.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto, Tanji, and Khafizova as applied to claim 1 above, and further in view of Ho.

Regarding claim 2, Miyamoto in view of Tanji and Khafizova teach the information processing method according to claim 1, but Miyamoto does not explicitly teach wherein in a case where the plurality of storages for storing a printed material include a storage that is also used for storage of baggage, the server apparatus decides the one or more candidates offered to the terminal through cooperation with another server apparatus that manages storage of baggage.
However, Ho teaches wherein in a case where the plurality of storages for storing a printed material include a storage that is also used for storage of baggage (storage center; ¶¶ 0002-0005 and ¶¶ 0007-0017), the server apparatus decides the one or more candidates offered to the terminal through cooperation with another server apparatus that manages storage of baggage (¶ 0009).
   Miyamoto and Ho are in the same field of endeavor of a storage apparatus. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the storage apparatus of Miyamoto to also store baggage as taught by Ho. The combination improves the operability of the storage apparatus by expanding accessibility (¶¶ 0007-0008, Ho).

Regarding claim 3, Miyamoto in view of Tanji, Khafizova, and Ho teach the information processing method according to claim 2, wherein the server apparatus decides the one or more candidates offered to the terminal from among the storages excluding a storage allocated only for storage of baggage (search for candidate that excludes storage allocated only for storage of baggage; ¶ 0167, Miyamoto).

Regarding claim 4, Miyamoto in view of Tanji, Khafizova, and Ho teach the information processing method according to claim 3, wherein in a case where the one or more storage apparatuses have a dedicated storage exclusive for a specific purpose, the server apparatus decides the one or more candidates offered to the terminal from among the storages excluding the dedicated storage (search for candidate that excludes dedicated storage; ¶ 0167, Miyamoto).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ormond et al. (US 10866774) teaches a printing system schedules print jobs in accordance to pickup times. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672